Citation Nr: 1631223	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-21 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to medication prescribed for service-connected disabilities.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture.

3.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to a cervical spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture, bilateral pes planus and plantar fasciitis, and left hip greater trochanteric bursitis with limitation of flexion of the thigh.

5.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disorder and service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture and chronic sinusitis.

6.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder, mixed, with anxiety and depressed mood.

7.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine strain and coccygodynia, status post coccyx fracture.

8.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy associated with thoracolumbar spine strain and coccygodynia, status post coccyx fracture.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 2008 to September 2010.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a September 2011 rating decision issued by the RO in Lincoln, Nebraska.  Jurisdiction over the case is currently with the RO in Lincoln, Nebraska.

In the February 2011 rating decision, the RO granted service connection for coccygodynia and left lower extremity radiculopathy, status post coccyx fracture (claimed as a low back condition) and assigned a single 10 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The Veteran expressed disagreement with the initial evaluation assigned, as well as the characterization of his low back disability.  See March 2011 notice of disagreement (requesting separate evaluations for coccygodynia, radiculopathy, and a thoracolumbar spine disorder).  In a September 2012 rating decision, the RO granted a separate 20 percent evaluation for the left lower extremity radiculopathy and granted service connection for thoracolumbar spine strain based on an August 2011 VA examiner's findings relating that diagnosis to in-service low back treatment.  The RO has evaluated the thoracolumbar spine strain and coccygodynia together in a 10 percent evaluation assigned under the General Rating Formula without a separate evaluation under Diagnostic Code 5298, in the absence of partial or complete removal of the coccyx with painful residuals.  The RO readjudicated the recharacterized claim in September 2012 and January 2014 supplemental statements of the case.  In addition, the RO increased the evaluation for the service-connected psychiatric disability in a January 2013 rating decision.  However, because these evaluations do not represent the highest possible benefit, the issues are in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran also perfected appeals with the denial of service connection for bilateral pes planus (also claimed as a bilateral foot condition) and left testicle pain in the February 2011 rating decision; however, the RO granted those claims in the September 2012 rating decision.  The Veteran did not express disagreement with that decision.  Thus, those matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran failed to appear for a scheduled videoconference hearing before the Board in August 2014.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

Regarding the cervical spine claim, the August 2011 VA examiner did not provide a cervical spine diagnosis.  The examiner determined that the Veteran was not found to have a current cervical spine condition due to or as a result of the service-connected thoracolumbar spine and coccyx disability, and, as such, the complete neck examination was not documented in the report.  In a July 2013 Dr. J.H. private treatment record, the Veteran indicated that he had neck pain.  Because the record is unclear as to whether the VA examiner conducted a complete examination of the Veteran's cervical spine considering any reports of related symptoms, and given the Veteran's ongoing complaints, the Board finds that an additional VA examination and medial opinion are warranted.

In addition, as a decision on the cervical spine claim could affect the outcome of the bilateral hand claim, the Board will defer a decision on this issue at this time.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  

Regarding the tinnitus claim, the August 2011 examiner determined that she could not provide an etiology opinion without resorting to speculation because there was only mild hearing loss in one ear at one frequency (8000 Hertz), but the Veteran had bilateral tinnitus.  The examiner noted that the Veteran reported taking medications for various service-connected disabilities, as well as his report that he did not have any recent vertigo.  The post-service evidence, including VA treatment records from around the time of the VA examination, shows that the Veteran was noted to have a history of vertigo, that he was taking "oto-toxic" medications, and that videonystagmograph (VNG) testing was recommended following a later audiology consultation.  See, e.g., VA treatment records from August 2011, April 2013, and June 2013.  Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's tinnitus, and further clarification is therefore necessary.

Regarding the bilateral knee claim, the August 2011 VA examiner did not provide a knee diagnosis.  The examiner determined that the Veteran was not found to have a current bilateral knee condition due to or a result of the service-connected thoracolumbar spine and coccyx disability, and, as such, the complete knee examination was not documented in the report.  A June 2012 VA examiner determined that it was less likely than not that the claimed disorder was proximately due to or the result of the service-connected left hip disability.  In so finding, the examiner noted that the Veteran did have complaints of bilateral knee pain; however, he admitted to never being diagnosed with a knee disorder and not knowing the cause of his knee pain, and he did not relate the pain to his service-connected left hip disability.  The examiner further determined that there was no aggravation without further explanation.

A February 2013 VA examiner reviewed the claims file and noted that "[t]he best diagnosis that c[ould] be placed to both knees," based on the Veteran's complaints and his reduced range of motion in the knees, would be bilateral knee strain.  The examiner indicated that a new VA examination was needed.  An April 2013 VA examiner diagnosed bilateral knee patellofemoral syndrome, noting that the Veteran started having knee issues around 2009 with no current treatments.  The examiner determined that the current bilateral knee disorder was less likely as not due to, the result of, or aggravated beyond natural progression by the service-connected pes planus.

The August 2011 and April 2013 VA examiners have indicated that the Veteran does not have any significant alterations in biomechanics, including gait changes, weight-bearing issues, or a need for assistive walking devices, related to his service-connected foot or thoracolumbar spine and coccyx disabilities that could cause the current knee problems.  However, the June 2012 VA examination contains an opinion without a complete rationale as to the service-connected left hip disability.  Moreover, the April 2013 VA examination report, although responsive to the examination request, does not provide an opinion pertaining to direct service connection; such an opinion is needed in light of the bilateral knee diagnosis provided following that examination.  Based on the foregoing, an additional VA medical opinion is required for further clarification for this claim.  The examiner will also be able to review the medical articles submitted by the Veteran's representative with his May 2016 appellate brief.

Regarding the headache claim, the Veteran has contended that he has headaches that are related to his neck and lower back pain, as well as his sinus problems.  See, e.g., March 2012 notice of disagreement (chronic sinusitis); June 2012 VA examination report (Veteran reporting that his near-daily headaches seem to be associated with the times that he has pains in his neck and back).  The August 2011 VA examiner diagnosed the Veteran with headaches of a migrainous nature, as well as daily sinus headaches.  The examiner determined that there was no evidence of any chronic headache condition that was due to, a result of, or aggravated by the Veteran's military service or service-connected disability.  In so finding, the examiner noted that the Veteran was treated for a headache associated with an upper respiratory infection (an acute event) during service in 2008; there was no evidence of any chronic headache condition as being seen, evaluated, treated, or diagnosed during active duty.  The examiner also indicated that he did not ultimately find a current cervical spine disorder related to service to establish service connection on a secondary basis.  On review, it is unclear if the examiner considered all of the notations of headaches in the service treatment records.

The June 2012 VA examiner determined that it was less likely than not that the Veteran's current headaches were proximately due to or the result of the service-connected chronic sinusitis.  In so finding, the examiner indicated that the Veteran had never seen a medical provider for his complaints and that he had not been treated for any acute or chronic sinus issues in the past 12 months, without fully explaining the significance of that fact.  The examiner also determined that there was no aggravation without further explanation.

The February 2013 VA examiner reviewed the claims file and determined that it was less likely than not that the Veteran's headaches were due to the thoracolumbar spine and coccyx disability and that there was no evidence to provide support for a "true aggravation."  The examiner noted that even though coccydynia can be a painful issue, the Veteran appeared to have other issues playing into his headaches, without further explanation.

The Board notes that the rating criteria for chronic sinusitis under the General Rating Formula for Sinusitis, 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, contemplates the functional impairment associated with sinus headaches.  However, on review, it appears that the Veteran has been diagnosed with headaches that are separate from those associated with his service-connected chronic sinusitis.  Based on the foregoing, some medical questions remain regarding the Veteran's headaches, and further clarification is therefore necessary.

Regarding the increased evaluation claims, the Veteran was most recently provided VA examinations in April 2013 (thoracolumbar spine and left lower extremity radiculopathy) and May 2013 (mental health).  The Veteran's representative, in essence, contends that those disabilities have increased in severity since the VA examinations.  See May 2016 written appellate brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, more recent examinations are needed to ascertain the current severity and manifestations of these disabilities.

Finally, the RO denied entitlement to TDIU in an October 2013 rating decision.  The Veteran did not express disagreement with that decision.  However, the Veteran's father later submitted a written statement that the Veteran suffers from excruciating back pain "preventing him from almost any gainful employment."  See October 2015 congressional written statement.  Thus, the issue of TDIU has been raised by the record again subsequent to the prior final denial, and, as such, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his tinnitus, cervical spine, hands, knees, headaches, adjustment disorder, thoracolumbar spine and coccyx disability, and left lower extremity radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has current cervical spine problems that are related to his service-connected thoracolumbar spine and coccyx disability.  See, e.g., March 2011 written statement.  The post-service evidence shows that he has complained of neck pain since the August 2011 VA examination.  See July 2013 Dr. J.H. private treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical spine disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected thoracolumbar spine and coccyx disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims file to the appropriate August 2011 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has tinnitus that is related to his in-service duties as a ground support equipment mechanic on the flight line.  He also reported taking various medications for his service-connected disabilities at that time.  See August 2011 VA examination report.  The post-service evidence, including VA treatment records from around the time of the VA examination, shows that the Veteran was noted to have a history of vertigo, that he was taking "oto-toxic" medications, and that VNG testing was recommended following a later audiology consultation.  See, e.g., VA treatment records from August 2011, April 2013, and June 2013.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested in or is otherwise related to his military service, including noise exposure therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the tinnitus was caused by or permanently aggravated by the medication the Veteran takes for his service-connected disabilities.  See October 2013 code sheet (currently service-connected disabilities).

In providing this additional opinion, the examiner should address the following:

(1) the medically known or theoretical causes of tinnitus and how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that any current tinnitus was caused by noise exposure in service as opposed to some other cause;

(2) the medical significance, if any, of the notations in the VA treatment records of the Veteran's history of vertigo and recommended VNG testing; and

(3)  the medical significance, if any, of the August 2011 VA treatment record showing that the Veteran was taking "oto-toxic" medications.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the April 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current knee disorder that may be present.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 2011, June 2012, and April 2013 VA examination reports and February 2013 VA opinion.

The Veteran and his representative have contended that his current knee problems are related to his service-connected thoracolumbar spine and coccyx disability, bilateral foot disability, and/or left hip disability inasmuch as these disabilities have affected his overall biomechanics, including his gait and weight bearing.  See, e.g., March 2011 and March 2012 written statements; May 2016 written appellate brief.

The post-service evidence shows that the Veteran reported that his knee trouble began around 2009, which is prior to an April 2012 motorcycle accident after which he complained of pain in both legs.  See April 2012 Memorial Community Hospital emergency department report and April 2013 VA examination report (report of onset of knee problems).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current knee disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.
The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the service-connected thoracolumbar spine and coccyx disability, bilateral foot disability, and/or left hip disability.

In providing this additional opinion, the examiner should discuss whether the medical articles submitted by the Veteran's representative in May 2016 alter the prior secondary service-connection opinions provided.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the February 2013 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's headaches.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the August 2011 and June 2012 VA examination reports and February 2013 VA opinion.

The Veteran has contended that he has headaches that are related to his neck and lower back pain, as well as his sinus problems.  See, e.g., March 2012 written statement (chronic sinusitis); June 2012 VA examination report (Veteran reporting that his near-daily headaches seem to be associated with the times that he has pains in his neck and back).  He is separately service-connected for chronic sinusitis.

The Veteran's service treatment records show that he reported having headaches during service, including as related to illnesses, sinus problems, and during other treatment.  See service treatment records from May 2008 (pneumonia), December 2008 (upper respiratory infection), April 2009 and May 2009 (sinusitis), and September 2009 (reported headache pain while being treated for hematochezia).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches (other than those associated with his chronic sinusitis) manifested in or are otherwise related to the Veteran's military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the headaches were caused by or permanently aggravated by the Veteran's service-connected thoracolumbar spine and coccyx disability.  He or she should also provide an opinion as related to the cervical spine if the RO informs the examiner that service connection has been established for a cervical spine disability.

In providing this additional opinion, the examiner should explain the finding in the February 2013 VA examination report that the Veteran has "other issues playing into his headaches."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder, mixed, with anxiety and depressed mood.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria, including the frequency, severity, and duration of such symptomatology, and discuss the level of social and occupational impairment attributable to the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected thoracolumbar spine strain and coccygodynia, status post coccyx fracture and associated left lower extremity radiculopathy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also address whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should further state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the service-connected thoracolumbar spine and coccyx disability other than the left lower extremity radiculopathy.  See, e.g., January 2013 Dr. J.E. private treatment record (noting Veteran's reported history of bowel and bladder problems, including urgency in the context of treatment for low back pain).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

Regarding the coccygodynia, the examiner should indicate whether there has been partial or complete removal of the coccyx.  If so, he or she should address whether there are painful residuals.

Regarding the left lower extremity radiculopathy, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  He or she should also state whether the Veteran has complete paralysis where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination and/or obtaining a VA medical opinion if needed for the bilateral hand claim.

9.  The AOJ should also consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disorders, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

10.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

